Citation Nr: 1048500	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  05-35 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for low back disability. 

2.  Entitlement to service connection for bilateral knee 
disability.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from February 1989 to March 
1997.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the claims 
file.

In May 2008, the case was remanded to the RO for further 
development.  


FINDINGS OF FACT

1.  The Veteran's current low back disability, diagnosed as 
degenerative disc disease, stenosis and osteoarthritis, is not 
shown to be related to his low back injury in service.  Arthritis 
was first shown years after service.

2.  The evidence suggests that the Veteran has a current 
bilateral knee disability, arthritis; however, such disability is 
not shown to be related to service, to include knee pathology 
therein.  Arthritis was first shown years after service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for low 
back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for 
bilateral knee disability are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in January 2003 and February 2003 pre-rating 
letters, the RO provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the claims, 
as well as what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  The April 2004 RO rating decision reflects the initial 
adjudication of the claims after issuance of the January 2003 and 
February 2003 letters.  

Post rating, an October 2008 letter provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the October 2008 letter, and the opportunity for the 
Veteran to respond, the May 2010 supplemental statement of the 
case (SSOC) reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the claims on appeal.  Pertinent medical evidence associated 
with the claims file consists of the service treatment records, 
VA medical records, Social Security Administration (SSA) records, 
and the report of a VA low back examination.  Also of record and 
considered in connection with the appeal is the transcript of the 
Board hearing, along with various written statements provided by 
the Veteran and by his representative on his behalf.

Additionally, the Board has considered whether a VA medical 
examination is necessary for proper adjudication of the Veteran's 
claim for service connection for bilateral knee disability.  An 
examination or opinion is necessary if the evidence of record: 
(A) contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
and (B) establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service-connected disability, 
but (D) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  

In the instant case, the evidence does not establish that any 
current knee disability may be associated with any established 
event, injury or disease in service.  In this regard, there is no 
competent medical evidence of record tending to suggest any such 
relationship and there is also no competent evidence of 
continuity of knee symptomatology since service.  See McClendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  (Although, the Veteran 
has reported continuity of knee symptomatology since service, as 
explained in the analysis below, the Board does not find this 
report credible).  Accordingly, a VA examination is not 
necessary.  38 C.F.R. § 3.159(c)(4).  The Board finds that no 
further RO action, prior to appellate consideration of any of 
these claims, is required.  

II.  Factual Background

The Veteran's service treatment records reflect that in March 
1995 he was noted to have had back pain for about 10 days.  The 
Veteran reported that he had injured his back lifting nets and 
poles.  He indicated that the pain had gotten worse especially 
when bending.  Physical examination showed pain when bending at 
the waist.  The diagnostic assessment was possible low back 
strain and it was recommended that the Veteran take Tylenol and 
apply ice and heat.  Subsequent May 1995 progress notes show that 
the Veteran was still complaining of low back pain.  The Veteran 
reported that the pain from March 1995 had subsided after about 2 
to 3 weeks but then had come back for about a month.  The Veteran 
experienced the pain when bending over and it was noted that he 
was a mechanic and needed to bend over often.  Physical 
examinations showed non-radiating pain on forward flexion and 
with prolonged sitting.  There was also mild tenderness to 
palpation from L3-L5.  The diagnostic impression was mechanical 
low back pain.  

A subsequent June 1995 progress note shows that the Veteran was 
complaining of persistent low back pain with recent aggravation 
of right hip pain.  The Veteran reported no improvement in the 
pain despite wearing a brace and limiting his activity.  Physical 
examination revealed stiffness in the back with extended flexion 
along with pain at 30% range of motion.  The diagnostic 
assessment was musculoskeletal pain and the Veteran was 
instructed to avoid heavy lifting for one week.  July 17, 1995 
progress notes then show that the Veteran had been experiencing 
back and groin pain for 2 days.  He indicated that he had helped 
another soldier move over the weekend and may have been injured 
then.  He had tried ice, heat, and Tylenol with no improvement.  
Physical examination showed no tenderness to palpation and 
limited range of motion with bending over.  The diagnostic 
assessment was muscle strain. 

On November 1996 separation examination, the spine and the lower 
extremities were both found to be normal.  However, the Veteran 
was noted to have a history of lumbar strain and to have 
retropatellar pain syndrome in both knees.  It was noted 
historically that there had been no pain radiation from the back.

VA medical records from 2000 to 2009 show ongoing treatment and 
evaluation of low back disability and some notation of knee 
problems.  An April 2000 progress note reflects that the veteran 
was having his first visit with his primary care provider.  No 
back or knee problems were reported and examination of the spine 
and the extremities appeared to be essentially normal.  An 
October 2000 VA chemical dependency clinic progress note reflects 
that the Veteran reported a history of low back injury while he 
was in service.  He also noted a left knee problem. 

A January 2003 VA progress note shows that the Veteran was 
complaining of chronic pain in the legs, back and feet.  The 
Veteran was diagnosed with chronic diarrhea of unknown origin and 
chronic fatigue.  

On March 2003 VA Agent Orange examination, the Veteran reported 
that he began to have pain in the wrists, knees, ankles and feet 
in service.  The knee pain was the worst.  He had experienced no 
injury to the right knee.  He had experienced an injury to the 
left knee in high school while playing basketball.  However, the 
knee was back within normal limits within two weeks of this 
injury.  The Veteran also reported back pain, which had started 
after an injury around 1995.  The back bothered him most of the 
time, especially with weather changes or bending/lifting. 

Physical examination of the back showed no lateral curves, no 
pain or tenderness to palpation and normal extension, flexion and 
rotation.  Physical examination of the extremities showed no 
clubbing, cyanosis or edema.  The pertinent diagnostic assessment 
was chronic joint pain since 1998.  The examiner noted that at 
the time of examination he did not affirmatively find that any of 
the Veteran's medical problems were Persian Gulf related.  

A March 2005 MRI of the lumbar spine showed minimal mild 
multilevel degenerative disc disease and facet osteoarthritis 
most prominent at L4-5, with contributing neural foraminal 
narrowing and acquired spinal canal stenosis.  

A June 2005 VA progress note indicates that an X-ray found 
suspicious mild joint effusion in both knees.  The bones and 
joints appeared intact, including both patellas, and there were 
mild degenerative changes.  A separate June 2005 VA rheumatology 
clinic progress note indicates that the Veteran was experiencing 
joint swelling in the knees and joint stiffness in the lower back 
and knees.  

On August 2005 VA physical medicine consultation the Veteran 
reported that he had initially injured his back in service around 
1996.  He was doing mechanic work on a generator and had to lift 
a heavy part and hurt the lower back.  He was told that his canal 
was too tight and he eventually might need surgery.  He had 
mostly lower back pain with no leg pain.  He did have weakness in 
his legs more so in the left leg.  Physical examination showed 
tenderness to palpation over the lumber spine L4-S1 centrally and 
bilateral lumbar paraspinal muscles.  There was marked decrease 
in range of motion.  

A January 2006 CT scan of the lumbar spine showed minimal 
protruding disc at L4-5 centrally with effacement of the thecal 
sac.   

A June 2006 VA neurosurgical note shows that the Veteran was a 
new patient presenting with a 10 year history of chronic low back 
pain following a lifting effort during service.  He reported 
bilateral lower extremity radiating pain and intermittent 
paresthesias but his main pain syndrome involved axial low back 
pain.  Prior physical therapy had not improved his pain.  The 
diagnostic impression was chronic low back pain with bilateral 
lower extremity radiation in a patient with moderate L3-4 
congenital and degenerative spinal canal stenosis and L4-5 mild 
bulging disc.  

A July 2006 MRI of the lumbar spine showed multilevel 
degenerative disc disease with multilevel neural foraminal 
narrowing, worse on the left at L3-4.  There was also a diffuse 
thecal sac narrowing down to 5mm at L4-5 apparently due to 
extensive epidural fat in combination with mild disc disease and 
facet hypertrophy.  

In an August 2006 letter, a treating nurse practitioner commented 
on the current state of the Veteran's back for Vocational 
Rehabilitation placement purposes.  The nurse practitioner noted 
that the Veteran was being followed by VA neurosurgery for pain 
in the lumbar spine.  Per the neurosurgical note, the Veteran had 
injured his back after lifting heavy equipment about 10 years 
prior.  Since then, he had had constant, dull pain in the lower 
back with episodes of sharp pain.  He also had had pain radiating 
posteriorly down to the feet with numbness and tingling.  
Additionally, he reported chronic diarrhea with difficulty 
emptying his bladder and episodes of leaking after urination.  
The nurse practitioner noted that the Veteran "may or may not 
need a laminectomy." 

On February 2007 private orthopedic examination, the Veteran 
reported that he injured his low back while lifting a generator 
weighing approximately 200 pounds with three other people in 
2002.  He was currently experiencing low back pain, which was 
worse with prolonged sitting, standing, walking, bending and 
lifting.  Physical examination of the lumbar spine revealed no 
evidence of deformity, tenderness or paravertebral muscle spasm.  
Range of motion was slightly reduced.  Examination of the knees 
revealed no deformity.  There was no evidence of swelling, 
palpable mass, inflammation or tenderness.  There was no evidence 
of muscle atrophy or spasm.  The diagnostic assessment was 
lumbosacral strain.  

During the January 2008 Board hearing, the Veteran testified that 
during service he had two MOS's; wireman and generator repairman.  
Additionally, during the Gulf War he served as a radio teletype 
operator.  He initially injured his back at Fort Carson, 
Colorado, while serving as a generator mechanic.  Sometime in 
1995, he was working on the engine of a generator, which required 
some lifting when he injured his back.  He remembered having pain 
in the back almost to the point of not being able to stand erect.  
He went to the local medical clinic and was given light duty and 
pain medication and the light duty was extended a number of 
times.  Post-service, he began seeking treatment for low back 
problems in 1999.  He was subsequently given more pain 
medication, as well as physical therapy, which included TENS 
therapy.  He was also given cyclobenzaprine for muscle spasms.  
He reported current spasms, along with low back pain, which 
radiated down to his legs.  He also had numbness in his feet in 
the morning.  In addition to other medication, he used Capsaicin 
cream to treat his back pain.  

Regarding his knees, the Veteran indicated that he first injured 
the left knee in 1995 while running as part of physical training.  
He reported that the knee problem was of gradual onset.  He was 
stationed at Fort Carson and was doing a lot of running on 
asphalt.  He actually hurt both knees but had more problems with 
the left one.  He went to the medical clinic for the problem and 
was given light duty and Tylenol.  He recalled this happening a 
couple of times at least.  He also remembered one incident of his 
knee cap going out of position during a basketball game in 
service.  Post-service, he first sought treatment for the knee in 
1999.  The Veteran indicated that tests were done, which tended 
to indicate either that the knee problem was connected to his 
back problem or that it was connected to arthritis.  He currently 
was not receiving any treatment for the knee.  He did wear a leg 
brace at times if he felt that he was going to be going upstairs 
but most of the medication he was taking for his back also worked 
on his knee.   He also used the Capsaicin for the knee.

A January 2008 CT scan of the lumbar spine produced a diagnostic 
impression of moderate central canal stenosis at L4-5 and L3-4.  
There was also bilateral neuroforaminal narrowing and facet 
disease at L5-S1, L4-5 and L3-4.     

A January and February 2008 VA progress note shows that the 
Veteran received lumbar epidural steroid injections for his low 
back pain.    

On December 2008 VA lumbar spine examination, the Veteran 
reported his low back injury in service.  He also complained of a 
current combination of sharp and dull pains in his back, which 
were relatively constant.  Additionally, he reported a sharp, 
burning radiation down the posterior aspect of the left leg to 
the foot.  Physical examination showed that there was moderate 
midline tenderness to palpation and that range of motion was 
nearly normal.  

The examiner noted that the last MRI of the lumbar spine from 
August 2007 had shown a two mm disc bulge with moderate narrowing 
of the spinal canal and bilateral neural foramen narrowing at L4-
5, along with a 2 mm bulging disc with minimal left neural 
foramen narrowing at L3-4.  The examiner's diagnostic assessment 
was L3-4 posterior disc bulging with mild to moderate spinal 
stenosis.

The examiner commented that he had reviewed the claims file and 
that due to the extensive time lapse from the Veteran's initial 
injury in 1995 and his report of first seeking post-service 
treatment beginning in 1999, it was his opinion that the 
Veteran's low back disability was not at least as likely as not 
to be associated with the Veteran's stated injury in 1995.   

III.  Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
there must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).  

Certain listed, chronic disabilities, including arthritis, are 
presumed to have been incurred in service if they become manifest 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

IV.  Analysis

As noted above, the record shows that the Veteran did injure his 
low back in service.  Additionally, the evidence clearly shows 
that he has a current low back disability, which has been 
characterized as degenerative disc disease, stenosis and 
osteoarthritis.  However, the evidence does not establish that 
the Veteran's current low back disability is related to his low 
back injury in service.  In this regard, the only medical opinion 
of record to address the etiology of the Veteran's current low 
back disability, the opinion of the December 2008 VA examiner, 
specifically found that that due to the extensive time lapse from 
the Veteran's initial injury in 1995 and his report of first 
seeking post-service treatment beginning in 1999, it was not at 
least as likely that the low back disability was associated with 
the Veteran's injury in service in 1995.  This opinion was 
provided after specific examination of the Veteran and review of 
the claims file.  Thus, given the December 2008 VA examiner's 
conclusion, supported by a specific and reasonable rationale, and 
the lack of any contrary medical opinion, the weight of the 
medical evidence is against a finding of a nexus between the 
current low back disability and the low back injury in service.  
38 C.F.R. § 3.303; Hickson, 12 Vet. App. 247, 253 (1999).  
Further, there is no evidence indicating that arthritis of the 
low back became manifest within the first postservice year so as 
to warrant presumptive service connection.  38 C.F.R. § 3.307, 
3.309.     

The Board notes that the Veteran has affirmatively reported that 
he has experienced continuity of low back symptomatology since 
his injury in service and that he is competent to report on such 
continuity.  However, in the instant case, the Board does not 
find this report credible.  The Board presumes that if the 
Veteran had actually  been experiencing low back symptomatology 
continuously since his injury, he would have sought additional 
treatment during service and that he would not have waited 
approximately three years after separation (notably the earliest 
report of record of post-service low back treatment is from 2000) 
to seek VA treatment.  However, there is no indication from the 
record that he sought any treatment for low back problems between 
July 1995 and 2000 and neither the Veteran nor his representative 
has offered any explanation as to why he didn't seek such further 
treatment.  Accordingly, the Board does not credit his report of 
continuity of symptomatology.  

Additionally, inasmuch as the Veteran may be contending that his 
current low back disability is otherwise related to service (See 
38 C.F.R. § 3.303(d)), as a layperson he is not shown to have the 
requisite medical expertise to provide an opinion as to such a 
medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, given that low back arthritis is not shown 
to have been manifest within the first postservice year; given 
that there is no competent evidence supporting a nexus between 
the Veteran's current low back disability and his injury in 
service; and given that there is a specific VA medical opinion 
weighing against a finding of such a nexus, the preponderance of 
the evidence is against this claim and it must be denied.  
Gilbert, 1 Vet. App. 49, 55 (1990).



Bilateral Knee Disability

The evidence of record at least suggests that the Veteran has a 
minimal current bilateral knee disability, as specifically 
evidenced by the June 2005 VA X-ray, which showed mild 
degenerative changes in both knees, a finding which tends to be 
indicative of degenerative joint disease (i.e. arthritis).  
Additionally, at separation, the Veteran was noted to have at 
least minimal bilateral knee pathology in the form of 
retropatellar pain syndrome.  However, there is no competent 
evidence of record indicating that there is any relationship 
between any current bilateral knee disability and the 
retropatellar pain syndrome, or any other knee problem, in 
service.  In this regard, the record does not contain any medical 
opinion tending to indicate that such a relationship exists.  
38 C.F.R. § 3.303; Hickson, 12 Vet. App. 247, 253 (1999).  
Additionally, there is no evidence that arthritis of either knee 
became manifest in service so as to warrant presumptive service 
connection.  38 C.F.R. § 3.307, 3.309.     

The Board notes that the Veteran has affirmatively reported that 
he has experienced continuity of knee symptomatology since 
service and that once again, he is competent to make such a 
report.  However, the Board does not find this report credible.  
The Board presumes that if the Veteran had actually been 
experiencing bilateral knee symptomatology since service, he 
would not have waited approximately three years, until 2000, to 
report such symptomatology to VA treating medical personnel.  The 
Board is cognizant that the Veteran has reported that he 
essentially did not require any separate treatment for his knees 
as the pain medication he took for his back also helped his 
knees.  However, as noted above, the record also shows that the 
Veteran was not receiving any treatment for low back disability 
post service until 2000 so he would not have had the benefit of 
medication to help control his alleged knee problems after 
separation, but prior to 2000.  Also, given that the Veteran was 
seen pretty regularly by VA medical personnel after May 2000, if 
he was actually having continuous trouble with his knees, the 
Board would expect that there would be more frequent mention of 
this trouble in the VA medical documentation of record.   Thus, 
in the absence of any record of knee complaints or treatment from 
separation until 2000 and the infrequency of the Veteran's knee 
complaints thereafter, the Board does not credit his report of 
continuity of bilateral knee symptomatology.  Additionally, as 
mentioned above, because the Board does not find this report 
credible (and there is no other evidence that any current knee 
disability may be associated with service), a VA examination is 
not necessary in this case. 

Further, inasmuch as the Veteran may be contending that any 
current knee disability is otherwise related to service (See 
38 C.F.R. § 3.303(d)), as a layperson he is not shown to have the 
requisite medical expertise to provide an opinion as to such a 
medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In summary, given that arthritis of either knee is not 
shown to have been manifest within the first postservice year and 
given that there is no competent evidence supporting a nexus 
between any current bilateral knee disability and the Veteran's 
knee pathology in service, the preponderance of the evidence is 
against this claim and it must be denied.  Gilbert, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for low back disability is denied.

Service connection for bilateral knee disability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


